The Chief Justice
delivered the opinion of the court.
The only error assigned in this case, questions the cor-iectness of the decision of the circuit court, in refusing to grant a new trial, on the application of the defendant in that court. The evidence adduced on the part of the plaintiff, if considered alone, was clearly sufficient to establish the only points necessary to support the action, and although there was strong repelling proof produced on the part of the defendant, yet as its weight, compared with that of .the evidence adduced by the plaintiff, was a matter peculiarly within the province of the jury to determine, this court has, for many years, invariably refused, in such cases, to award a new trial, contrary to the opinion of the court below.
Judgment affirmed with costs and damages.